DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 and 20-25 have been canceled. Claims 2-19 are currently pending and have been examined in this application.  This communication is the first action on the merits.  

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10685369. Although the claims at issue are not identical, they are not claims 1-18 of U.S. Patent No. 10685369 anticipate claims 2-19 of the present application. Specifically, each limitation recited in claims 1-18 of U.S. Patent No. 10685369 is either identical or narrower than the corresponding limitation in claims 2-19 of the present application.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130262249 (“Beyer”) in view of US Patent Application Number 20130339238 (“Unland”) 
Claim 2
As per claim 2, Beyer teaches a method comprising: 
at a list server system, identifying a first program (e.g., wellness program [0030]) in a computerized database identifying a plurality of products ([0030] “The list management system 120 maintains a plurality of approved product lists (APLs) 144 and builds a master approved product list 146 based on the APLs 144.” And, [0030] “The APLs 144 may comprise . . . a food stamp APL . . . a wellness program APL . . . obesity wellness program APL . . .” etc. And, [0007] “products identified in a plurality of approved product lists.” And, [0024] “a list data store.”); 
at the list server system, generating a product filter list having a first set of product identifiers identifying products in the first program ([0023] “The list management system may determine a master approved product list based on the APLs and/or based on the sub-list APLs.” And, [0030] “The list management system maintains a plurality of approved product lists (APLs) 144 and builds a master approved product list based on the APLs.” Examiner interprets the master approved product list as the product filter.”);
at the list server system, transmitting the product filter list to a first retail store system ([0007] “The approved product list management system . . . transmits the first master approved product list to a first point-of-sale terminal”);
at a promotion server system, receiving from the first retail store system:
a first user identifier received from a first customer during a first purchase transaction the first user identifier being associated with the first program ([0019] “The POS terminal may . . . send a redemption transaction message to a redemption system . . .The redemption transaction message . . . may comprise one or more bank identification numbers (BINs), such as a first BIN associated with the customer's bank debit card and a second BIN associated with a state issued women, infants, and children (WIC) tender debit card.” Examiner interprets the BIN associated with the customer as a first user identifier associated with a first program (e.g., WIC program). And, [0035] “a customer presents a 
a first list of purchased products generated at the first retail store system by filtering product identifiers from the first purchase transaction against the first set of product identifiers ([0019] “The POS terminal may identify those purchase items in a customer's shopping basket that are identified in the master approved product list and send a redemption transaction message to a redemption system for processing and receiving payment for those identified items.” And, [0035] “creates a redemption transaction message that lists those items present in the master APL 176 or tagged in the tagged product list 178 and that identifies the payment vehicle. The transaction message may identify each item that the POS 104, 106, 108 found in the master APL 176 or tagged in the tagged product list 178. For each identified item, the transaction message may include a universal product code (UPC).” And, [0036] “The POS 104, 106, 108 transmits the redemption transaction message to the transaction sequencer.” Examiner notes that the master APL and tagged product list both comprise the first set of product identifiers and therefore the transaction message comprises product identifiers filtered against the first set of product identifiers.). 
Beyer discloses a product filter list which specifies which products are covered under the first program (Beyer [0030]) but does not explicitly disclose the following feature taught by Unland: 
the first program identifying available discounts on a plurality of products ([0068] “discount may be specified on a per product basis.” And, [0092] “line item discounts and determines if line items qualify for available funds.” And, [0093] “For each such manufacturer, department/family group, and/or product, data indicative of the program offer or other benefit is specified. For example, purchases of all products from the manufacturer identified via manufacturer code 068534123 are eligible for a discount of $0.25.” And, Fig. 10 provides an example of various discounts associated with various products in a program such as 8% off product 35689).
Beyer does not explicitly teach but Unland teaches: 
wherein the computerized database defines a first group and a second group within the first program, wherein the available discounts for the first program comprise a first subset associated with the first group and a second subset associated with the second group ([0063] “a manufacturer preference program . . . The program may be affiliated or associated with one or more manufacturers.” And, [0064] “manufacturer identification code(s) of the manufacturer(s).” And, [0093] “program data in FIG. 10 includes . . . manufacturer identification codes, consumer account data . . . . A database or other data store identifies a number of consumer accounts by respective card numbers. Each consumer account may be stored as a record in a table of the database . . . . Each consumer account has one or more manufacturers identified via respective manufacturer identification codes . . . Another table of the database may be used to specify data for a number of database fields associated with each manufacturer and the program benefits available for various products. In this example, the database identifies the departments or family groups and products for which specific program benefits are available . . . . For each such manufacturer, department/family group . . . data indicative of the program offer or other benefit is specified. For example, purchases of all products from the manufacturer identified via manufacturer code 068534123 are eligible for a discount of $0.25 upon the presentation of a qualifying instrument.” Figure 10 depicts discounts associated products with each manufacturer ID in the program. Examiner interprets the discounts associated with products from a first manufacturer as first subset of products associated with a first group and the discounts associated with products from a second manufacturer as the second subset of products associated with a second group.).
Beyer does not explicitly teach but Unland teaches: 
at the promotion server system, calculating discounts for the first list of purchased products based on the available discounts provided by the first program by ([0065] “The authorization request message includes a list of the . . . products being purchased. The products may be identified by a product code, such as a UPC code. The list of such products may be generated via a filtering process based on the manufacturer code and possibly, a department or family or product code.” And, [0081]. And, [0068] “processing system . . . calculates or determines a benefit to be extended to the consumer in connection with the purchase transaction. With some program types, the benefit is a discount to be applied to an amount due for the purchase transaction. The discount may be specified on a per product basis.” And, [0092] “determine the program type and related manufacturer-based purchase transaction benefit data for the products involved in the purchase transaction. Act 212 then calculates available line item discounts 
Beyer does not explicitly teach but Unland teaches: 
identifying that the first user identifier is associated with the first group ([0081] “identify the merchant, consumer account code, the manufacturer identification code(s), and the product(s) of the manufacturer(s).” And, [0093] “program data in FIG. 10 includes . . . manufacturer identification codes, consumer account data . . . . A database or other data store identifies a number of consumer accounts by respective card numbers . . . Each consumer account has one or more manufacturers identified via respective manufacturer identification codes.” Examiner interprets a first manufacturer associated with the consumer account as the first group. And, [0082] “implement a validation process to determine if the account associated with the card or other instrument presented by the consumer is valid . . . determine in decision block whether the merchandise purchased meets one or more criteria of the manufacturer preference program . . . criteria may be specific to the consumer account or the instrument presented by the consumer or to a particular manufacturer preference program . . . the analysis includes comparing the products of the manufacturer(s) to a table or list or other identification of products eligible for benefits under the program.” And, [0097].).
Beyer does not explicitly teach but Unland teaches: 
identifying the available discounts provided by the first subset ([0097] “the manufacturer agent or issuer agent (e.g., processor) of the program may then determine in act 146 a fund amount or program benefit to be applied to the present purchase transaction to the qualified items. The determination may be based on the consumer account (or other identification) code, the manufacturer identification code(s), and the program factor(s) and rule(s).” Examiner interprets the discounts associated with the first manufacturer identification code as discounts provided by the first subset. For example, Fig. 10 provides an example of various discounts associated with various products in a program such “all products from 
Beyer does not explicitly teach but Unland teaches: 
calculating discounts for the first list of purchased products based on the available discounts provided by the first subset ([0068] “the agent calculates or determines . . . a benefit to be extended to the consumer in connection with the purchase transaction . . . The discount may be specified . . . as an amount to be applied against the total price of the products of a manufacturer.” And, [0092] “determine the program type and related manufacturer-based purchase transaction benefit data for the products involved in the purchase transaction. Act 212 then calculates available line item discounts.” And, [0093]. Examiner interprets discounts for products of a first manufacturer as discounts provided by the first subset. 
Beyer does not explicitly teach but Unland teaches: 
at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the first purchase transaction ([0070] “returns an authorization response message in act 32 to the merchant, the message specifying the discount amount or funds to be applied to the purchase transaction. Next, in act 34, the merchant calculates the amount remaining due after application of the discount or funds.” And, [0109] “the benefit calculation module 196 determines the funds or discounts to be applied as described above. The authorization request and response module 195 may further be configured to generate and send an authorization response message during the purchase transaction to the merchant via the transaction network 180 regarding application of the determined fund amount in connection with the purchase transaction.”). 
Therefore, it would have been obvious for Beyer to include the first program identifying available discounts on a plurality of products wherein the computerized database defines a first group and a second group within the first program, wherein the available discounts for the first program comprise a first subset associated with the first group and a second subset associated with the second group at the promotion server system, calculating discounts for the first list of purchased products based on the available discounts provided by the first program by identifying that the first user identifier is associated with the first group; identifying the available discounts provided by the first subset; calculating discounts 

Claim 3
As per claim 3, Beyer further teaches: 
wherein the list server system is a separate computer system from the promotion server system ([0024] “a list management system 120, and a list data store 122.” And, [0027] “the payment transaction processing system 114” which the Examiner interprets as the promotion server system. Examiner notes that the list management system and payment transaction system are two separate systems.). 

Claim 4
As per claim 4, Beyer does not explicitly teach but Unland teaches:  
wherein each available discount is associated in the computerized database with a promotion ([0024] “memory in which program data is stored, the program data specifying program rules, criteria and factors for the manufacturer”), the promotion defining a discount amount, a discounted product identifier, and purchase requirements ([0046] “The program factors may include a variety of rules and criteria, including  . . . (such as pricing, quantity, frequency, dates, amount spent, etc.) and account information. For example, a program may specify that a consumer purchasing $10 of manufacturer products every week for three weeks, receives $1 off each subsequent week's $10 purchase.” And, [0068] “processing system . . . calculates or determines a benefit to be extended to the consumer in connection with the purchase transaction. With some program types, the benefit is a discount to be applied to an amount due for the purchase transaction. The discount may be specified on a per product basis.” And, [0092] “determine the program type and related manufacturer-based purchase transaction benefit data for the 
Therefore, it would have been obvious for Beyer to include wherein each available discount is associated in the computerized database with a promotion and the promotion defining a discount amount, a discounted product identifier, and purchase requirements as taught by Unland in order to “allow the processing of such data for purchase benefit determinations at the [remote] system, rather than at the POS site” (Unland [0045]) which “allow[s] the manufacturer to flexibly configure (or re-configure) the factors of the manufacturer preference program” and “allows benefits of much greater sophistication and complexity than, for instance, offering a single discount on a product purchase price” (Unland [0046]).

Claim 5
As per claim 5, Beyer further teaches: 
at the promotion server system, receiving from the first retail store system:
a second user identifier received from a second customer during a second purchase transaction, the second user identifier being associated with the first program ([0019] “The POS terminal may . . . send a redemption transaction message to a redemption system . . .The redemption transaction message . . . may comprise one or more bank identification numbers (BINs), such as a first BIN associated with the customer's bank debit card and a second BIN associated with a state issued women, infants, and children (WIC) tender debit card.” Examiner interprets the a BIN associated with the customer as a second user identifier associated with a second program. And, [0035] “a customer presents a payment tender or a payment vehicle—for example food stamps, WIC tenders, a flexible spending account (FSA) card, a state debit card.” Examiner notes the BIN is received at the POS terminal during the purchase transaction and transmitted to the promotion server system (redemption system)); 
a second list of purchased products generated at the first retail store system by filtering product identifiers from the second purchase transaction against the first set of product identifiers ([0019] “The POS terminal may identify those purchase items in a customer's shopping basket that are identified in the master approved product list and send a redemption transaction message to a redemption system for processing and receiving payment for those identified items.” And, [0035] “creates a redemption transaction message that lists those items present in the master APL 176 or tagged in the tagged product list 178 and that identifies the payment vehicle. The transaction message may identify each item that the POS 104, 106, 108 found in the master APL 176 or tagged in the tagged product list 178. For each identified item, the transaction message may include a universal product code (UPC).” And, [0036] “The POS 104, 106, 108 transmits the redemption transaction message to the transaction sequencer.” Examiner notes that the master APL and tagged product list both comprise the second set of product identifiers and therefore the transaction message comprises product identifiers filtered against the second set of product identifiers.). 
Beyer does not explicitly teach but Unland teaches: 
at the promotion server system, calculating discounts for the second list of purchased products based on the available discounts provided by the first program ([0065] “The authorization request message includes a list of the . . . products being purchased. The products may be identified by a product code, such as a UPC code. The list of such products may be generated via a filtering process based on the manufacturer code and possibly, a department or family or product code.” And, [0081]. And, [0068] “processing system . . . calculates or determines a benefit to be extended to the consumer in connection with the purchase transaction. With some program types, the benefit is a discount to be applied to an amount due for the purchase transaction. The discount may be specified on a per product basis.” And, [0092] “determine the program type and related manufacturer-based purchase transaction benefit data for the products involved in the purchase transaction. Act 212 then calculates available line item discounts and act 214 determines if line items qualify for available funds from a prepaid card such as a gift card. In this example product 24680 is determined to be free and product 97836 is covered by the prepaid card. The processing continues in act 216 to calculate the amount the manufacturer will pay as applied discounts to the purchase transaction and in act 218 to calculate the amount of funds to apply to the 
Beyer does not explicitly teach but Unland teaches: 
identifying that the second user identifier is associated with the second group ([0081] “identify the merchant, consumer account code, the manufacturer identification code(s), and the product(s) of the manufacturer(s).” And, [0093] “program data in FIG. 10 includes . . . manufacturer identification codes, consumer account data . . . . A database or other data store identifies a number of consumer accounts by respective card numbers . . . Each consumer account has one or more manufacturers identified via respective manufacturer identification codes.” Examiner interprets a second manufacturer associated with the consumer account as the second group. And, [0082] “implement a validation process to determine if the account associated with the card or other instrument presented by the consumer is valid . . . determine in decision block whether the merchandise purchased meets one or more criteria of the manufacturer preference program . . . criteria may be specific to the consumer account or the instrument presented by the consumer or to a particular manufacturer preference program . . . the analysis includes comparing the products of the manufacturer(s) to a table or list or other identification of products eligible for benefits under the program.” And, [0097].).
Beyer does not explicitly teach but Unland teaches: 
identifying the available discounts provided by the second subset ([0097] “the manufacturer agent or issuer agent (e.g., processor) of the program may then determine in act 146 a fund amount or program benefit to be applied to the present purchase transaction to the qualified items. The determination may be based on the consumer account (or other identification) code, the manufacturer identification code(s), and the program factor(s) and rule(s).” Examiner interprets the discounts associated with the first manufacturer identification code as discounts provided by the first subset. For example, Fig. 10 provides an example of various discounts associated with various products in a program such “all products from the manufacturer identified via manufacturer code 068534123 are eligible for a discount of $0.25” (see paragraph [0093]). 
Beyer does not explicitly teach but Unland teaches: 
calculating discounts for the second list of purchased products based on the available discounts provided by the second subset ([0068] “the agent calculates or determines . . . a benefit to be extended to the consumer in connection with the purchase transaction . . . The discount may be specified . . . as an amount to be applied against the total price of the products of a manufacturer.” And, [0092] “determine the program type and related manufacturer-based purchase transaction benefit data for the products involved in the purchase transaction. Act 212 then calculates available line item discounts.” And, [0093]. Examiner interprets discounts for products of a first manufacturer as discounts provided by the second subset.). 
Beyer does not explicitly teach but Unland teaches: 
at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the second purchase transaction ([0070] “returns an authorization response message in act 32 to the merchant, the message specifying the discount amount or funds to be applied to the purchase transaction. Next, in act 34, the merchant calculates the amount remaining due after application of the discount or funds.” And, [0109] “the benefit calculation module 196 determines the funds or discounts to be applied as described above. The authorization request and response module 195 may further be configured to generate and send an authorization response message during the purchase transaction to the merchant via the transaction network 180 regarding application of the determined fund amount in connection with the purchase transaction.”). 
Therefore, it would have been obvious for Beyer to include at the promotion server system, calculating discounts for the second list of purchased products based on the available discounts provided by the first program; identifying that the second user identifier is associated with the second group; identifying the available discounts provided by the second subset; calculating discounts for the second list of purchased products based on the available discounts provided by the second subset; and at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the second purchase transaction as taught by Unland in order to “allow the processing of such data for purchase benefit determinations at the [remote] system, rather than at the POS site” (Unland [0045]) which “allow[s] the manufacturer to flexibly configure (or re-configure) the factors of the 

Claim 8 
As per claim 8, Beyer does not explicitly teach but Unland teaches: 
wherein the step of calculating discounts for the first list of purchased products further comprises determining which of the available discount provided by the first program are available for the first user identifier ([0083] “if the consumer has elected to participate in a loyalty account program, at which point the manufacturer agent (processor) may determine whether any funds (e.g., discounts, promotions, etc.) may be applied toward the current purchase transaction of the qualified items.” And, [0092] “three fields from the authorization request message—the merchant code, the consumer account number and the manufacturer code—are validated against the program data 202  . . . determine the program type and related manufacturer-based purchase transaction benefit data for the products involved in the purchase transaction. Act 212 then calculates available line item discounts and act 214 determines if line items qualify for available funds from a prepaid card such as a gift card. In this example product 24680 is determined to be free and product 97836 is covered by the prepaid card. The processing continues in act 216 to calculate the amount the manufacturer will pay as applied discounts to the purchase transaction and in act 218 to calculate the amount of funds to apply to the purchase transaction.” And, [0093] “Each consumer account may be stored as a record in a table of the database . . . consumer account has one or more manufacturers identified via respective manufacturer identification codes. The manufacturer identification codes may be accessed to confirm the information provided via the authorization request message. Another table of the database may be used to specify data for a number of database fields associated with each manufacturer and the program benefits available for various products. In this example, the database identifies the departments or family groups and products for which specific program benefits are available. In some cases, a code is stored in such fields to indicate that all departments or products are part of the program. For each such manufacturer, department/family group, and/or product, data indicative of the program offer or other benefit is specified. For example, purchases 
Therefore, it would have been obvious for Beyer to include wherein the step of calculating discounts for the first list of purchased products further comprises determining which of the available discount provided by the first program are available for the first user identifier as taught by Unland in order to “allow the processing of such data for purchase benefit determinations at the [remote] system, rather than at the POS site” (Unland [0045]) which “allow[s] the manufacturer to flexibly configure (or re-configure) the factors of the manufacturer preference program” and “allows benefits of much greater sophistication and complexity than, for instance, offering a single discount on a product purchase price” (Unland [0046]).

Claim 10
As per claim 10, Beyer teaches debiting an account but does not explicitly teach the following feature taught by Unland:
debiting a payment account for a plurality of the calculated discounts ([0014] “debiting a first settlement account associated with the manufacturer or a payment card in an amount that corresponds with the determined fund amount.”). 	
Therefore, it would have been obvious for Beyer to include debiting a payment account for a plurality of the calculated discounts as taught by Unland in order to “allow the processing of such data for purchase benefit determinations at the [remote] system, rather than at the POS site” (Unland [0045]) which “allow[s] the manufacturer to flexibly configure (or re-configure) the factors of the manufacturer preference program” and “allows benefits of much greater sophistication and complexity than, for instance, offering a single discount on a product purchase price” (Unland [0046]).


Claim 11
As per claim 11, Beyer teaches debiting an account but does not explicitly teach the following feature taught by Unland:
after transmitting the calculated discounts to the first retail store system, receiving from the first retail store system a confirmation that the calculated discounts were applied during the first purchase transaction, wherein the payment account is debited only after receipt of the confirmation ([0086] “the merchant may identify the amount of discounts or funds applied that occurred by accepting the manufacturer(s) preference instruments for the current business day, and transmit the information to the manufacturer agent (e.g., processor) at the end of the day. Alternatively or additionally, the merchant initiates the settlement process upon the completion of a purchase transaction involving the program. The manufacturer agent (e.g. processor) may then analyze the data in the transmission from the merchant to reconcile in act 112 the data with the purchase transaction history data maintained by the manufacturer agent (e.g., processor).” And, [0092] “access the purchase transaction history and account balance data 204 as part of the determination of product discounts and funds to pay.” Examiner notes that the settlement (i.e., debiting and the payment account) occurs after the merchant transmission which includes applied discounts).
Therefore, it would have been obvious for Beyer to include after transmitting the calculated discounts to the first retail store system, receiving from the first retail store system a confirmation that the calculated discounts were applied during the first purchase transaction, wherein the payment account is debited only after receipt of the confirmation as taught by Unland in order to “allow the processing of such data for purchase benefit determinations at the [remote] system, rather than at the POS site” (Unland [0045]) which “allow[s] the manufacturer to flexibly configure (or re-configure) the factors of the manufacturer preference program” and “allows benefits of much greater sophistication and complexity than, for instance, offering a single discount on a product purchase price” (Unland [0046]).

Claim 12
As per claim 12, Beyer teaches debiting an account but does not explicitly teach the following feature taught by Unland:
wherein the payment account contains predeposited funds deposited by a discount sponsor prior to receiving the first list of purchased products ([0112] “manufacturer agent system 190 also includes one or more account or fund settlement databases 206 in which data indicative of one or more settlement 
Therefore, it would have been obvious for Beyer to include wherein the payment account contains predeposited funds deposited by a discount sponsor prior to receiving the first list of purchased products as taught by Unland in order to “allow the processing of such data for purchase benefit determinations at the [remote] system, rather than at the POS site” (Unland [0045]) which “allow[s] the manufacturer to flexibly configure (or re-configure) the factors of the manufacturer preference program” and “allows benefits of much greater sophistication and complexity than, for instance, offering a single discount on a product purchase price” (Unland [0046]).

Claim 13
As per claim 13, Beyer teaches debiting an account but does not explicitly teach the following feature taught by Unland: 
wherein a first retailer account associated with the first retail store system is credited based on the plurality of calculated discounts ([0017] “a settlement of funds to a merchant account.” And, [0086] “the merchant may identify the amount of discounts or funds applied that occurred by accepting the manufacturer(s) preference instruments for the current business day, and transmit the information to the manufacturer agent (e.g., processor) at the end of the day. Alternatively or additionally, the merchant initiates the settlement process upon the completion of a purchase transaction involving the program. The manufacturer agent (e.g. processor) may then analyze the data in the transmission from the merchant to reconcile in act 112 the data with the purchase transaction history data maintained by the manufacturer agent (e.g., processor) . . . . If the underlying purchase transaction involved a loyalty instrument benefit, then control passes to act 116, in which the manufacturer agent (e.g., processor) debits a manufacturer settlement account in an amount corresponding to the amount due to the merchant . . . . credits to the merchant settlement accounts are also made.”). 
.

6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130262249 (“Beyer”) in view of US Patent Application Number 20130339238 (“Unland”) as applied to claim 2 above, and in further view of US Patent Application Publication Number 20080210753 (“Plozay”). 
Claim 6
As per claim 6, Beyer does not explicitly teach but Plozay teaches: 
wherein the product filter list contains fields for each entry on the list, further wherein a program field identifies the program for each list entry ([0040] “there may be multiple loyalty programs (and corresponding loyalty program ID fields "Loyalty Program 1" through "Loyalty Program n") in which the merchant participates. For each program there are one or more associated product IDs stored in a "Products Eligible" field, and corresponding to each product ID.” And, see Figure 4. Examiner interprets the loyalty program number associated with each set of product IDs as associating the first and second sets of product identifiers.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Beyer and Unland to include wherein the combined product filter list contains fields for each entry on the list, further wherein a program field identifies the program for each list entry as taught by Plozay because “there is a general recognition in the industry of a need for more sophisticated loyalty-based systems capable of taking into account the arrangements between the issuer of loyalty points (e.g., a credit card company, bank, airline or other entity) and the merchant that may want to also award points as an incentive to consumers” (Plozay [0007]) and incorporating the teachings of Plozay into the system of Beyer would allow merchants using the system described in Beyer to easily apply discounts for the “multiple loyalty programs . . . in which the merchant participates” (Plozay [0040])).

Claim 7
As per claim 7, Beyer teaches that “card is tendered” ([0020]) but does not explicitly teach but the following feature taught by Unland:  
further comprising the step of distributing customer identification cards, each customer identification card containing a user identifier and a program identifier, wherein the program field contents matches the program identifiers on the customer identification cards ([0090] “The merchant device or system is configured to receive the information stored on the card or other instrument presented by the consumer. In this example, a card provides the depicted data indicative of three manufacturer identification codes, the data for one of which (manufacturer code 319735786) is coupled with data indicative of a department group code (123) and a product code (24680), and a consumer account code or card number.” And, [0063] “The program may be affiliated or associated with one or more manufacturers.” And, [0092] “consumer account number and the manufacturer code—are validated against the program data 202 in act 210. Additional program data is then accessed to determine the program type and related manufacturer-based purchase transaction benefit data for the products involved in the purchase transaction.” Examiner interprets the customer account code/card number as the user identifier and the manufacturer code as the program identifier.”). 
Therefore, it would have been obvious to modify the combination of Beyer and Unland to include further comprising the step of distributing customer identification cards, each customer identification card containing a user identifier and a program identifier, wherein the program field contents matches the program identifiers on the customer identification cards as taught by Unland in order to “allow the processing of such data for purchase benefit determinations at the [remote] system, rather than at the POS site” (Unland [0045]) which “allow[s] the manufacturer to flexibly configure (or re-configure) the factors of the manufacturer preference program” and “allows benefits of much greater sophistication and complexity than, for instance, offering a single discount on a product purchase price” (Unland [0046]).

9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130262249 (“Beyer”) in view of US Patent Application Number 20130339238 (“Unland”) as applied to claim 8 above, and in further view of US Patent Application Publication Number 20060095328 (“Ross”). 
Claim 9
As per claim 9, Beyer does not explicitly teach but Ross teaches: 
further comprising updating a particular available promotion for the first user identifier by decreasing the particular available promotion based on the calculated discount for the particular available promotion ([0008] “the accumulated discount information is stored in a database in association with the customer identification information.” And, [0041] “discount information value stored in customer database 30 for the customer will be decreased in an amount equal to the discount that was used by the customer in the particular transaction.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Beyer and Unland to include further comprising updating a particular available promotion for the first user identifier by decreasing the particular available promotion based on the calculated discount for the particular available promotion as taught by Ross in order to “allow[] retailers to better track and manage total discount amounts that are outstanding [and] enables retailers to provide better customer service as each customer's discount data is contained in a central location.”

14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130262249 (“Beyer”) in view of US Patent Application Number 20130339238 (“Unland”) as applied to claim 13 above, and in further view of US Patent Application Publication Number 20080097844 (“Hsu”).
Claim 14 
	As per claim 14, Beyer does not explicitly teach but Hsu teaches: 
wherein the calculated discounts further comprise a retailer-sponsored discount, wherein the retailer-sponsored discount does not trigger crediting of the first retailer account (HSU paragraph [0143]  “E-Couponing” and further teaches “although coupons may be associated with and added by manufacturers, in some implementations coupons may be associated with and added by retailers. In this case, the coupon associated with and/or added by the retailer may only be associated with the loyalty card corresponding to the specific retailer and not other retailers. Accordingly, messages regarding addition of retailer coupons and redemption of retailer coupons may only be exchanged with a loyalty server associated with the retailer offering the coupon. As such, the user may be able to redeem the coupon at the specific retailer, but not at other retailers. The coupon may be for specific goods provided by the retailer or for any goods offered by the retailer. The retailer may assume the cost of the value of the coupon”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Beyer and Unland to include wherein the calculated discounts further comprise a retailer-sponsored discount, wherein the retailer-sponsored discount does not trigger crediting of the first retailer account as taught by HSU so that “the user may be able to redeem the coupon at the specific retailer, but not at other retailers” (Hsu [0143]) and in order to allow specific merchants to offer discounts on merchant specific products to incentivize consumers to shop at merchant's location which are funded by the specific merchant. 

15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130262249 (“Beyer”) in view of US Patent Application Number 20130339238 (“Unland”) in view of US Patent Application Publication Number 20080097844 (“Hsu”) as applied to claim 14 above, and in further view of US Patent Application Publication Number 20040054590 (“Redford”). 
Claim 15
As per claim 15, Beyer teaches debiting an account but does not explicitly teach the following feature taught by Redford: 
wherein the server system further transmits a coupon type along with the calculated discounts to the first retail store system, wherein the coupon type identifies the retailer-sponsored discount for special tax handling at the first retail store system ([0039] “data field that can be set at the reward host 12 when the loyalty or reward program is originally defined and established. This field represents the coupon type (e.g., manufacturer, store, etc.). Other priorities may be assigned to this coupon type field. The CAD application has control logic that automatically allows or disallows the use of an electronic coupon when a reward program participant concurrently presents a paper-based coupon to be applied to the same purchase transaction. The coupon type field is used to indicate the source of the reward or discount being offered, whether in-store or manufacturer. The OPE 18 uses this information to allow taxes to be calculated correctly and enforce the redemption priority between paper-based coupons and electronic coupons.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Beyer, Unland and Hsu to include wherein the server system further transmits a coupon type along with the calculated discounts to the first retail store system, wherein the coupon type identifies the retailer-sponsored discount for special tax handling at the first retail store system as taught by Redford “in order to insure that the benefit derived by the recipient is consistent with the sponsor's business and financial plan and to insure that the reward creates an appropriate incentive for the consumer to perform the desired purchase behavior (Redford [0008]) and in order “allow taxes to be calculated correctly and enforce the redemption priority between paper-based coupons and electronic coupons (Redford [0039]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication 20120221468 (“Kumnick”) teaches remote server discount determination by comparing the SKU numbers for the purchased products against a list of discounts.
US Patent Application Publication 20100100484 (“Nguyen”) teaches separating different categories of qualified items on an authorization request from a point of sale.
The examiner can normally be reached on Mon-Fri 9:00-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622     
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622